Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     Examiner’s Amendment & Reasons of Allowance	
The Status of Claims

Claims 1-20 are pending. 
Claims 1-20 are allowed. 


1.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with an attorney of record, Donald G. Walker, on 10/19/2021.

.	The application has been amended as follows:

In claim 20, line 22 on page 6 (amendment dated on 9/29/2021):
The period “--  . ---.” after the outside of the box at the level of No.  26   is placed 

	

I. The following is an examiner's statement of reasons for allowance:
		
 The rejection of Claims 11-14 under 35 U.S.C. 112, first paragraph, is withdrawn due to the modification of the claims.
The close prior art to the claimed invention is Seefeld et al (WO 2007076423A2) which discloses the  following compound: 
 
    PNG
    media_image1.png
    104
    297
    media_image1.png
    Greyscale
. Whereas, the instant invention claims the following compound:
    PNG
    media_image2.png
    270
    782
    media_image2.png
    Greyscale
.  They are different from each other with respect to the portion of the backbone of the chemical structure and its salt form . Therefore, it would have been unobvious to the skilled artisan in the art over the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        10/20/2021